54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jimmie NELSON, Plaintiff-Appellant,v.BERKELEY COUNTY;  James H. Rozier, Jr., Berkeley CountySupervisor, in his individual and officialcapacity, Defendants-Appellees.
No. 94-7146
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 18, 1995.

Jimmie Nelson, Appellant Pro Se.  Sandra J. Senn, STUCKEY & KOBROVSKY, Charleston, SC, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's denial of his motion to amend his complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED